1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   IBRAHEEM ABBAS,                              Case No.: 2:18-cv-7399-CBM-AFM
12          Plaintiff,
                                                  JUDGMENT
13   vs.
                                                          ~D
14   VERTICAL ENTERTAINMENT,
     LLC,et al.
15
            Defendants.
16
17
           Consistent with the Court's order regarding the motion for judgment on the
18
     pleadings (Dkt. No. 101.), judgment is hereby entered in favor of Defendants and
19
     the complaint is dismissed with prejudice.
20
21
           IT IS SO ORDERED.
22
23
     DATED: October 18, 2019
24
25                                          ~ ~
                                           CONSUELO B. MARSHALL
26                                         UNITED STATES DISTRICT JUDGE
27
28

                                              1
